“Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 1 of 22

i

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TERRI COWGILL, ”
Plaintiff,
vs, Civil Action No. ADC-19-2565

_ FIRST DATA TECHNOLOGIES, INC,

Defendant. .

+ * * * * *¥ &€ * © *

oR OR OR OR Ge ek ae aK oe GR dR OR ok kook oe ok ook ok OK ok Ek ok ok

MEMORANDUM OPINION

- Defendant First Data Technologies, Inc. (“Defendant”) moves this Court for summary
judgment. ECF No. 52. Plaintiff Terri Cowgill (“Plaintiff”) alleges in her Complaint violations
of the Americans with Disabilities Act (“ADA”) and the Family and Medical Leave Act
(“FMLA”). ECF No. 1, Additionally, Defendant filed a Motion to Strike Plaintiffs Exhibits
(ECF No. 62) attached to her Response to its Motion (ECF No. 56) as not integral to the
pleadings and unauthenticated. After considering the Motions and responses thereto (ECF Nos.
52, 56, 61, 62,64, 65), the Court finds that no hearing is necessary. Loc.R.105.6 (D.Md. 2018).
For the reasons stated herein, the Court GRANTS Defendant’s Motion for Summary Judgment.
ECF No. 52. The Court will also DENY Defendant’s Motion to Strike certain Plaintiff's exhibits
as, moot (ECF No. 62). | |

| FACTUAL BACKGROUND
Plaintiff began working for First Data at their Hagerstown, Maryland location on July 5,

2004. ECF No. 1 at 4, | 14; ECF No. 31-1 at 2. On January 5, 2015, Plaintiff was injured in a car |
accident, from which she developed: severe back and neck pain and headaches. ECF No. 1 at 4,

14, Under the ADA, an individual is disabled when they have a physical impairment “that
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 2 of 22

substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A). Plaintiff alleges
she was disabled within this definition as a result of her car accident, but she was still “able to
perform the essential functions of her job with reasonable accommodations.” ECF No. 1 at 4,9
15-16.

Plaintiff applied for intermittent FMLA leave, for which she was approved on January 26,
2015, for the period of January 15, 2015 through February 20, 2015. id. at 5, { 18. Plaintiff
submitted a request for an amended schedule based on her FMLA approval, of four hours per day ©
three to five days per week. Jd. at 5, {| 19. Defendant acknowledged and approved Plaintiff's
request. ECF No. 52-8 at 1. Plaintiff alleges that it was after this that her supervisor, Dawn Rowe,
had a change in attitude towards Plaintiff, demonstrated by Ms. Rowe's reluctance to say, “good
morning” to her. ECF No. 56 at 3, {| 14. Despite being approved for FMLA, on February 11,2015,
Plaintiff received a Final Written Warning for violating First Data’s attendance policy. ECF No. 1
at 5, | 20. This warning was dismissed after Plaintiff notified Human Resources. Jd.

On August 4, 2015, Plaintiff received notice that she was being placed on an Improvement
Action Plan (“IAP”) for “dropping” a call on July 10, 2015. Id at 5, { 21. Both the Quality
Department and Team Managers reviewed Call Center Representatives’ calls and monitored their
performance. ECF No. 52-5 at 4, 24. Plaintiff alleges First Data has a standard practice of
reviewing questionable calls within two days, and it was very unusual to receive notice of a
questionable call almost a month after it occurred. Jd.

On August 20, 2015, Plaintiff was reapproved for intermittent FMLA. /d. at 6, § 24. On
September 9, 2015, Plaintiff was on a call with a customer and could not hear the caller speaking;
she disconnected the call after thirty seconds of silence from the caller, per First Data policy. Jd.

at 6, 25. While in the process of disconnecting, Plaintiff heard the caller speak, but it was too late
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 3 of 22
to retrieve the call. Jd. Plaintiff alleges First Data never determined whether the silence was due to
any mechanical issue with either Plaintiff's or the caller’s phone. Jd. The caller subsequently gave —
her a low rating on the post-call -survey, negatively implicating Plaintiffs IAP. Jd, First Data
terminated Plaintiff for violating her IAP on September 14, 2015, even though Plaintiff was a long-
term employee with an otherwise good performance record. fd. at 7, { 26.

On August 17, 2017, Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) against First Data for discrimination based on disability. See
ECF No. 31-2. On June 5, 2019, Plaintiff received a dismissal of her Charge from the EEOC as
well as a Notice of Rights letter. See ECF No. 1-4. | .

PROCEDURAL BACKGROUND

On Septeinber 5, 2019, Plaintiff filed a four-count suit in this Court, seeking declarations
that Defendant violated the ADA and FMLA, permanent injunctions enjoining Defendant and its
employees from further discrimination, and awards of past and future pecuniary and non-pecuniary
losses, liquidated damages, punitive damages, and prejudgment interest. ECF No. 1.) On
December 5, 2019, Defendant filed a Motion to Dismiss Counts III and IV for failure to state a
claim and lack of jurisdiction. ECF No. 31. Additionally, on January 2, 2020, Defendant filed a
Motion to Strike exhibits to Plaintiff's Response. ECF No. 42. On February 4, 2020, this Count
granted Defendant’s motions. ECF Nos. 44, 45.

On September 17, 2020, Defendant filed a Motion for Summary Judgment seeking a ruling
from the Court that Plaintiff cannot prevail on the two remaining counts. ECF No. 52. Additionally,

Defendant filed a Motion to Strike Plaintiffs Exhibits (ECF No. 62) attached to her Response to

 

' On September 5, 2019, in accordance with Standing Order 2019-07 of the United States District
Court for the District of Maryland and upon consent of all parties, this case was directly assigned
to United States Magistrate Judge A. David Copperthite for all proceedings. ECF No. 3.

3
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 4 of 22

its Motion (ECF No. 56). On December 13, 2020, Plaintiff filed a Response in Opposition to
Defendant’s Motion to Strike. ECF No. 64. Accordingly, the Motion for Summary Judgment and
the Motion to Strike are fully briefed.
DISCUSSION
A, Standard of Review for Defendant’s Motion for Summary Judgment

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catret, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment but rather, there must be a genuine issue of
material fact. Anderson v. Liberty Lobby, Inc., A77 U.S. 242, 247-48 (1986) (“[T]he mere
existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” (emphases in original)). An issue of fact is material if, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Jd. at 248. There is a
genuine issue as to material fact “ifthe evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Jd.; see also Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330
(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor
of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (internal citations omitted).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is

absent. Celotex Corp., 477 U.S. at 322-24, Once the movant has met its burden, the onus is on
 

Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 5 of 22

the non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In order to meet this burden, the non-movant
“may not rest upon the mere allegations or denials of [its] pleadings,” but must instead “set forth
specific facts showing that there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting Fed.R.Civ.P. 56(e)).

In determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir,
2011)). A genuine issue of material fact exists if “there is sufficient evidence favoring the
* nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. y. St. Paul
Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249), Thus,
“to grant summary judgment the {c]ourt must determine that no reasonable jury could find for the
nonmoving party on the evidence before it.” Moss v. Parks Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

B. Defendant’s Motion for Summary Judgment

In its Motion, Defendant seeks summary judgment on Count I and Count II of Plaintiff's
Complaint. The Court will address each Count in turn.

1. Count I: ADA Discrimination |

In Count I, Plaintiff alleges that Defendant violated Sections 102(a), ()(1), and (b)(4) of the |
ADA, by firing her based on her disability. ECF No. 1 { 29. Defendant argues that Plaintiff cannot
establish a prima facie case because Plaintiff lacks evidence of an inference of unlawful

discrimination. The Court agrees with Defendant.

 
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 6 of 22

Title I of the: ADA forbids employers from intentionally discriminating against persons with
disabilities, 42 U.S.C. § 121 12(a)-(b). The plaintiff bears the burden of proving her claim by a
preponderance of the evidence when alleging discrimination by termination. Equal Emp.
Opportunity Comm’n v. Mfrs. and Traders Tr. Co., 429 F.Supp.3d 89, 118 (D.Md.2019). At
summary judgment, there are two avenues of proof by which a plaintiff may prove intentional
employment discrimination. /d. (internal citations omitted). The first avenue of proof is through
“direct evidence of a stated purpose to discriminate and/or [indirect] evidence of sufficient
probative force to reflect a genuine issue of material fact.” /d. (internal citation omitted). The
second avenue of proof is the burden-shifting framework of McDonnell Douglas. Foster v. Univ.
of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015). Id, at 119.

| Although McDonnell Douglas involved a claim of racial discrimination under Title VII, its
burden-shifting methodology has been adapted for use in ADA discrimination cases. See, é.2.,
Raytheon Co. v. Hernandez, 540 U.S. 44, 50-52 & n.3 (2003) (applying McDonnell Douglas
framework in ADA employment discrimination case). The McDonnell Douglas approach requires
the plaintiff to first establish a prima facie case of discrimination, then shifting the burden to the
defendant to produce evidence that it acted with a legitimate, nondiscriminatory reason. Jacobs v.
N.C. Admin. Office of the Courts, 780 F.3d 562, 575 (4th Cir.2015). If the defendant meets its
burden of production, the burden shifts back to the plaintiff to show that the proffered reason was
mere pretext. /d.

Here, Plaintiff's disability discrimination claim must proceed under the second avenue of proof
because she has not presented direct evidence of discrimination. Mfrs. and Traders Tr. Co., 429
F.Supp.3d at 118. “[E]vidence of conduct or statements that both reflect directly the alleged

discriminatory attitude and that bear directly on the contested employment decision” is required to
Case 1:19-cv-02565-ADC Document 66- Filed 04/01/21 Page 7 of 22

satisfy this method of proof. Jd (quoting Rhoads v. FDI C., 257 F.3d 373, 391-92 (4th Cir.2001)).

Plaintiff never heard statements reflecting a bias against disabled employees. ECF No. 52-4 at p.

90-95. Plaintiff also never encountered anything from those she believed discriminated against her
that made her think her termination was based on her disability. Id. Therefore, Plaintiff cannot

offer direct evidence of discrimination and must continue under the McDonnell Douglas burden-

shifting framework. Mfrs. and Traders Tr. Co., 429 F.Supp.3d at 119.

To proceed under the McDonnell Douglas framework, the plaintiff must first establish a prima
facie case of disability discrimination. Equal Emp. Opportunity Comm'n v. Optimal Solutions &
Tech., Inc., 422 F.Supp.3d 1037, 1042 (D.Md.2019); Reynolds v. Am. Nat. Red Cross, 701 F.3d
143, 150 (4th Cir.2012). To establish a prima facie case of disability discrimination through
wrongful termination, the plaintiff must present evidence demonstrating that she was: (1) a
qualified individual with a disability; (2) who had been discharged; (3) while fulfilling her
employer’s legitimate expectations at the time of discharge; and (4) the circumstances of her
discharge raise a reasonable inference of unlawful discrimination. Id.

First, in order to survive summary judgment on an ADA discrimination claim, a plaintiff is
first required to “produce evidence that [she] is disabled.” Reynolds, 701 F.3d at 150. The ADA
defines “disability” as “(A) a physical or mental impairment that substantially limits one or more
major life activities of such individual; (B) a record of such an impairment; or (C) being regarded
as having such an impairment[.]” 42 U.S.C. § 12102(1). This language is not meant to be a
demanding standard and courts should construe the statutory text “broadly in favor of expansive
coverage” in considering whether an impairment substantially limits an individual in a maj or life
activity. White v. City of Annapolis by & through City Council, 439 F. Supp. 3d 522, 543

(D.Md.2020) (quoting J.D. by Doherty v. Colonial Williamsburg Found., 925 F.3d 663, 670 (4th
Case 1:19-cv-02565-ADC . Document 66 Filed 04/01/21 Page 8 of 22

Cir.2019)). “The primary object of attention in cases brought under the ADA should be whether
covered entities have complied with their obligations and whether discrimination has occurred, not
whether the individual meets the definition of disability.” Jd. (quoting Jacobs, 780 F.3d at 572).
Viewing the facts in Plaintiffs favor, Plaintiff has established the first two elements of her
prima facie case. Plaintiff states that she was able to perform the essential functions of her job in
spite of her injuries, making her a “qualified individual” under the ADA. 42 U.S.C. § 12111(8).
A “qualified individual” is defined in the ADA as a person who, “with or without reasonable
accommodation, can perform the essential functions of the employment position that such . .
individual holds or desires.” Jd. In her Complaint, Plaintiff asserts that as a result of a car accident,
she sustained injuries that dramatically impacted her quality of life. ECF No. 1 at 4915. She was
unable to sit or walk for extended periods of time and experienced pain when attempting to perform
daily tasks. Jd. Thus, for the purposes of satisfying the first prong of her prima facie case of
discrimination, Plaintiff has provided adequate evidence that she was a qualified individual with a
disability. Reynolds, 701 F.3d at.150. Further, it is undisputed that Plaintiff was discharged from
her employment with Defendant, thereby satisfying the second prong of her prima facie case.
Optimal Solutions & Tech., Inc., 422 F.Supp.3d at 1042. However, Plaintiff camot satisfy the
remaining two elements.
Plaintiff's claim fails at the third prong because Plaintiff was not meeting her employer's

expectations at the time of termination. Jd. The record indicates that when Plaintiff was fired, she

“was on an Improvement Action Plan (“IAP”) because she had previously violated Defendant’s

policy by dropping a call on July 10, 2015. ECF No. i at 5 J 21. Plaintiff was placed on the IAP

on August 4, 2015, and informed that her calls would be monitored for 90 days to ensure her

compliance with company policy. Jd. Plaintiff was aware that pursuant to the terms of her IAP,

 
- Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 9 of 22

during the 90 days any further instances of call avoidance could result in her termination. ECF No.
52-4 at 46; ECF No. 1 at 6,7 J J 25-26; ECF No. 52-6 at 1.

On September 9, 2015, Plaintiff prematurely ended a call and received a low rating from
the caller in a post-call survey. ECF No. | at 6 4 25. Prematurely ending a call directly violated the
conditions of Plaintiffs IAP (ECF No. 52-6 at 1) and Plaintiff was subsequently terminated for
the second infraction. ECF No 1 at 7 { 26. Accordingly, Plaintiff was not fulfilling Defendant’s
legitimate expectations at the time of discharge. Plaintiff relies on the argument that she was
meeting Defendant’s expectations because prior to her termination she -routinely received
exceptional performance reviews. /d. at 6 { 23. However, she does not cite any reviews beyond
April 2015, and she was placed on the IAP in August of that year. Jd. at 5 21. Plaintiff was found
to have committed the second violation of company policy on September 9, 2015, a little over 30
days into her 90-day probationary period. Id. at 6 § 25. Plaintiff is unable to demonstrate that she
was adequately meeting Defendant’s expectations at the time of her termination because she
committed the second violation while on the IAP. Therefore, Plaintiffs claim fails at the third
prong.

- Additionally, Plaintiff cannot establish the fourth element in her prima facie case of
discrimination. Defendant maintains that Plaintiff lacks evidence showing that her disability was.

the determining factor in Defendant’s decision to terminate her. ECF No. 52-1 at 17. The Court

_ agrees.

In reviewing a grant of summary judgment, courts evaluate the record in the light most
favorable to the non-moving party and construe any reasonable inferences that may be drawn from
the well-pleaded facts against the moving party. Muse-Ariyoh v. Bd. of Educ. of Prince George's

Cty, 235 Md. App. 221, 239 (2017). Here, Plaintiff is unable to satisfy the fourth prong of her

 
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 10 of 22

prima facie case because she has failed to provide evidence that her termination occurred under
circumstances that “raise a reasonable inference of unlawful discrimination.” Optimal Solutions &
Tech., Inc., 422 F.Supp.3d at 1042. Plaintiff does not offer direct evidence, just her own
conclusions, that her termination was directly related to her request for FMLA leave. See Mackey
v, Shalala, 360 F.3d 463, 469-70 (4th Cir. 2004) (“A plaintiff's own self-serving opinions, absent
anything more, are insufficient to establish a prima facie case of discrimination.”). “Mere
unsupported speculation. ..is not enough to defeat a summary judgment motion. Ennis v. Nat’l
Ass'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 62 (4th Cir.1995). |

Though a Plaintiffs speculation alone is not enough to infer discrimination, Courts may
look at the temporal proximity between when an employer learns of an employee’s disability and
when the employee is fired to determine whether an employer violated Title I of the ADA. See
Pickering v. Va. State Police, 59 F.Supp.3d 742, 748 (E.D.Va.2014). In a discrimination case,
Courts may also infer causation when a protected action taken by an employee is closely followed
by an adverse action by their employer. King v. Rumsfeld, 338 F.3d 145 (4th Cir.2003) (finding
that plaintiff's filing of an EEOC complaint was protected activity, and his termination an adverse
action); Silva v. Bowie State University, 172 Fed.App’x 476 (4th Cir.2006) (same).

Here, Plaintiff is also unable to establish a causal link through temporal proximity. Plaintiff
was not discharged unexpectedly or suddenly after Defendant learned of her disability. Plaintiff
was injured and first applied for intermittent FMLA in January 2015. ECF No. 1 at 5 J 15, 18.
She was terminated nine months later in September. Jd at 7 { 26. “The passage of time...tends to
negate the inference of discrimination.” Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004)
(abrogated on other grounds by Foster v. Univ. of Maryland-F. Shore, 787 F.3d 249 (4th

Cir.2015)). In this matter, nine months is well beyond what this court has accepted to be within

10
 

Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 11 of 22

the limits to infer causation.” Danial v. Morgan State Univ., 426 F.Supp.3d 135, 149 (D.Md.2019)
(determining that plaintiff could not rely on temporal proximity to establish a causal link after
seven months had passed); Angelini v. Baltimore Police Department, 464 F.Supp.3d 756, 792 .
(D.Md.2020) (determining that a gap of three months undermined the inference of causation). |

Plaintiff argues however, that “a closer, more comprehensive review of the facts suggests a
continuing, escalating pattern of an unlawful disparate disciplinary actions, verbal harassment, and
intimidating tactics culminating with [Plaintiff's] termination.” ECF No. 56 at 30. Plaintiff appears
to argue that the occurrences she highlights are adverse employment actions, which then satisfy
the temporal proximity requirements. However, the actions Plaintiff mentions are not adverse
employment actions, and thus cannot establish causation.

Plaintiff states that her harassment began “almost immediately after she requested FMLA leave
and ADA accommodation.” ECF No. 56 at 30. “[A]lthough actions short of termination may
constitute an adverse employment action within the meaning of [Title VII]. . . not everything that
makes an employee unhappy is an actionable adverse action.” Settle v. Balt. Cnty., 34 F.Supp.2d
969, 989 (D.Md.1999) (quoting Montandon v. Farmland Indus., Inc., 116 F.3d 355, 359 (8th

Cir.1997)) (internal quotation marks omitted). An adverse employment action is one that may

4

 

? The Court acknowledges that the Fourth Circuit in Price found that the temporal proximity requirement was
satisfied by a period of nine to ten months between the protected activity and the adverse employment action. Price,
F.3d 209 at 213. This case, however, is distinguishable from Price. In Price, the plaintiff brought a failure-to-hire
claim against the defendant. The Price court stated that “it [was] a very close question” whether the adverse action
was close enough in time to the protected activity, but found for the plaintiff because “a reasonable trier of fact
could conclude that...[the employer], at the first available opportunity, declined to hire [the plaintiff] upon learning
of the protected activity. Price, 380 F.3d at 213, Price is distinguishable as a failure-to-hire case. The facts of that
case and infrequency of interaction between plaintiff and defendant supporf the Price court’s determination that the
“first available opportunity” only presented itself months later. Here, a reasonable trier of fact could conclude that
considering the number of calls Plaintiff fielded for Defendant daily, the eight months between the two events
undermines the presumption that the July 10th call was Defendant’s “first available opportunity” to discipline
Plaintiff. This combined with the fact that the record shows Plaintiffs supervisor and the Quality Department
personnel both independently determined that Plaintiff violated company policy by being argumentative with a
caller and prematurely disconnecting the call (ECF No. 52-5 at 4) leads the Court to find that Price does not compel
a finding Plaintiff has established a prima facie case.

11
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 12 of 22

affect a term, condition, or benefit of an individual’s employment. Strothers v. City of Laurel,
Maryland, 895 F.3d 317, 327 (4th Cir.2018). None of the examples Plaintiff provides rise to the
level of illegality. Plaintiff is unable to offer any indication how the actions she discusses changed
aterm, condition, or benefit of her employment. Westmoreland v. Prince George’s Cnty., Md., 876
F.Supp.2d 594, 604-05 (D.Md.2012),

The first occurrence Plaintiff points to is that after she requested FMLA “[Ms. Rowe] could
barely bring herself to greet [Plaintiff] in the morning.” /d. A change in attitude does not equate to
an adverse action. See Burlington N. & SFR. Co. v. White, 548 U.S. 53, 68 (2006) (opining that
personality conflicts that generate antipathy as well as snubbing by supervisors or co-workers are
not cognizable adverse actions under § 704(a)). “Petty slights, minor annoyances, and simple lack
of good manners” do not constitute adverse actions. Hinton v. Virginia Union University, 185
F.Supp.3d 807, 831 (E.D.Va.2016) (citing Burlington N. & S.F.R. Co., 548 U.S. at 68).

Plaintiff also speculates that the warning she was mistakenly issued in February 2015,
“foreshadowed [Defendant's] intent to terminate [Plaintiff] due to her intermittent leave.” ECF
No. 56 at 30. The warning also cannot constitute an adverse action because it did not change a
term or condition of Plaintiffs employment. After Plaintiff notified HR of the issue, it was
dismissed, leaving no mark on Plaintiff's record. ECF No. 1 at 5 q 20.

Plaintiffs conclusions as to why she was placed on an JAP are not substantiated by
concrete evidence. Without more, Plaintiff is unable to establish a prima facie case of
discrimination. What the evidence demonstrates is that Plaintiff was placed on an IAP for violating

3

Defendant’s call avoidance policy and given sufficient warning of the consequences of further

violations. ECF No. 52-6,

12

 
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 13 of 22

Assuming arguendo that Plaintiff can show a prima facie case of discrimination, Plaintiff
is unable offer evidence of pretext for Defendant’s reason for her termination, Mfrs. and Traders
Tr. Co., 429 F.Supp.3d at 119. Under the McDonnell Douglas burden-shifting framework, once a
plaintiff establishes a prima facie case of unlawful discrimination, there is a presumption of illegal
discrimination and the burden of production shifts to the employer. /d. (internal citation omitted).
It is then up to the employer to articulate a legitimate, non-discriminatory reason for its action. Jd.

Here, Defendant has met this burden. Defendant maintains that Plaintiff was fired for
violating her IAP when she prematurely released a call.-ECF No. 52-1 at 12. Plaintiff's IAP clearly
states that call avoidance, including releasing calls prematurely, was grounds for termination. ECF _
No. 52-6. Defendant has sustained its burden of production and therefore the analysis proceeds to
the final step in the McDonnell Douglas framework, St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,
507, (1993).

The final step in the McDonnell Douglas framework requires Plaintiff to present evidence
or argument from which “a factfinder could conclude that [D]efendant’s proffered legitimate
reason for [Plaintiff's] termination was pretextual, and that unlawful discrimination was the true
reason.” Mfrs. and Traders Tr. Co., 429 FE Supp.3d at 121. To accomplish this, Plaintiff must prove
that “both the reason was false, and that discrimination was the real reason.” /d. (internal citation
omitted).

Plaintiff argues that she was terminated because her request for a modified schedule was “not
just an inconvenience but diametrically opposed to company policy” and therefore the calls for
which Plaintiff was terminated were pretext. ECF No. 56 at 21, 23. Regarding the first call on July
10, 2015, Plaintiff attempts to bolster her argument by asserting that Ms. Rowe, rather than the

Quality Department, flagging Plaintiff's call and Defendant’s failure to produce the call, raises an

13
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 14 of 22

inference of pretext, ECF No. 56 at 23. She asserts that the discipline for the second call was a _
pretext because “no one would find it reasonable to terminate someone for hanging up after waiting
for someone on the other line to answer for almost thirty seconds...this suggests [Defendant] was
making a false claim not supported by the record,” ECF No. 56 at 24.

Here, Plaintiff lacks evidence showing that both the calls were pretext and the real reason
for her termination was based in discrimination. Mfrs. and Traders Tr, Co., 429 F.Supp.3d at 121.
The record demonstrates that pursuant to company policy and independent review, Plaintiff
mishandled the two calls. ECF No. 52-2 at 4 31, 32, 46. According to Ms. Rowe, it was her opinion
that Plaintiff had been argumentative with the caller on the July 10, call and that Plaintiff's
“conduct on the call did not comport with the Company’s service expectations.” Jd. Plaintiff
acknowledged that call quality is subjective, that “not everybody interprets it the same way.” ECF
No. 52-4 at 38.

Regarding the call on September 9, Ms. Rowe determined that Plaintiff had again engaged
in call avoidance which violated the conditions of Plaintiffs IAP. It is company policy that even if -
a caller does not appear to be on the line, Call Center Representatives (like Plaintiff} are required
“to say hello or make contact efforts three times before terminating the call.” ECF No. 52-5 at 3.
After confirming with Plaintiff that the lack of response was not due to equipment failure, Ms.
Rowe determined that Plaintiff had once again violated her IAP resulting in termination. Jd. at 5.

“Tt is not the purpose. ..nor the function of this court to second guess the wisdom of business
decisions.” E.E.O.C. v. Clay Printing Co., 955 F.2d 936, 946 (4th Cir.1992). Plaintiff alludes to
the fact that because her supervisor rather than the Quality Department flagged her first call, that
this infers the initial disciplinary action was a pretext. ECF No. 56 at 23. Plaintiff's allegations are

~~

undermined by the record evidence. Though it may have been that the Quality Department

14
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 15 of 22 ©

primarily monitors and reviews calls, the record indicates that it was company practice to have
Team Managers such as Ms. Rowe involved in réviewing calls. ECF No. 52-5 at 4. It was “part of
regular call monitoring and monthly scoring” that Ms. Rowe reviewed the recorded call from July
10, 2015. Id.

Pursuant to Defendant’s policy and Plaintiffs LAP, call avoidance consists of releasing .
’ calls prematurely and “employees who conduct any...form{] of call avoidance may have their
employment terminated.” ECF No. 52-6 at 1. Plaintiff states that “her remaining on the call for
almost 30 seconds. ..is inconsistent with call avoidance.” ECF No. 5 6 at 25. However, Defendant’s
policy required Plaintiff to say hello three times before terminating a call. ECF No. 52-4 at 33-34,
Plaintiff admits that on the September 9, 2015. call she cannot be heard attempting to contact.the
customer prior to terminating the call. /d. at 53-55, 61-62.

Plaintiff is unable to provide-evidence showing that Defendant’s reasons for placing her on
an IAP and subsequently terminating her, were false or erounded in discrimination. Plaintiff relies
in part, on Defendant’s failure to produce the calls to support the presumption of pretext. Plaintiff
suggests that the reason Defendant has not produced the.calls is that “it does not support Rowe’s
claim.” ECF No, 56 at 23. However, this reliance is misplaced.

Although an inference arises from the suppression of evidence bya
litigant that this evidence would be unfavorable to his cause ... it is
well setiled that this inference does not amount to substantive
proof...Even in evidence spoliation cases, the fact finder is not

permitted to find the destruction of evidence to be substantive proof
that the evidence was unfavorable.

Muse-Ariyoh, 235 Md. App. at 239 (internal citation omitted).
Plaintiff also suggests that Defendant “deviated from their standard progressive discipline
process” and this fact supports a reasonable inference of discrimination. ECF No. 56 at 25. Plaintiff

quotes an excerpt from the First Data Harassment Policy to demonstrate that Ms. Rowe “departed

15

 

 
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 16 of 22

from [Defendant’s] progressive discipline by immediately placing [Plaintiff] on an LAP.” ECF No
56 at 25. This argument is without merit.

First, the Harassment Policy that Plaintiff quotes here is inapplicable. Plaintiff was not
placed on an IAP for harassment but for violating Defendant’s call policy. Second, Plaintiff
appears to base the deviation argument off the “significant departure” from her prior disciplinary
actions with Defendant in 2006, as well as the disciplinary actions afforded to two other
employees. ECF No 56, At 26-27. However, according to the evidence, Defendant acted within its
policy when it placed Plaintiff on the IAP:

Violation of the Company’s policies and rules way warrant
disciplinary action. Where appropriate, discipline may include
verbal. and written counseling, probation, suspension, and/or
termination. However, the Company may, at its sole discretion
utilize whatever for of discipline is deemed appropriate under the

circumstances, up to and including, immediate termination of
employment. No particular order of discipline is required.

‘ECF No. 56-6 at 3 (emphasis added). Therefore, Defendant does not, in fact, have a progressive
discipline process like Plaintiff suggests,

For the aforementioned reasons, Plaintiff cannot satisfy the third element of her prima facie
case of discrimination by demonstrating that she was meeting her employer’s expectations at the
time of termination. Plaintiff also cannot satisfy the fourth element because she has failed to
produce evidence creating an inference of discrimination and is unable to rely on temporal
proximity to establish causation. Finally, assuming arguendo that Plaintiff could establish a prima
facie case of discrimination, she has not provided evidence showing discrimination was
Defendant's true reason for terminating her. Accordingly, since Plaintiff is unable to make a prima
facie case of discrimination nor satisfy the evidentiary burden of the McDonell Douglas test, this
Court will GRANT Defendant’s Motion for Summary Judgment as to Count I of Plaintif? S

Complaint.

16
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 17 of 22

2. Count U: Failure to Accommodate

In Count II of Plaintiff's Complaint, Plaintiff alleges that Defendant violated the ADA by
refusing to grant her request for reasonable accommodation. ECF No. 1 at 9. Plaintiff’s failure to
accommodate claim is based on the argument that she was never given a modified schedule as
requested in her January 2015 application for FMLA leave. Defendant argues that Plaintiff's
request for intermittent FMLA leave does not constitute a request for a reasonable accommodation
under the ADA. ECF No. 52-1 at 21. Defendant further argues that even if Plaintiff's request did
qualify as an ADA reasonable accommodation request, Plaintiff cannot show Defendant refused
to make such accommodation. /d. The Court agrees with Defendant.

To establish a prima facie case for failure to accommodate under the ADA, a
plaintiff must show: |

(1) that [she] was an individual who had a disability within the

meaning of the statute; (2) that the [employer] had notice of [her]

disability; (3) that with reasonable accommodation [plaintiff] could

perform the essential functions of the position ...; and (4) that the

[employer] refused to make such accommodations.
Wilson v.. Dollar General Corp., 717 F.3d 337, 245 (4th Cir. 2013). Assuming arguendo that
Plaintiff's FMLA request constitutes a reasonable accommodation request under the ADA,
Plaintiff here has satisfied the first two elements of her prima facie case. She had a disability within
the meaning of the statute and Defendant knew of her disability. However, Plaintiff does not
. provide evidence to support the third or fourth prongs.

A reasonable accommodation is one that “enables [a qualified] individual with a

disability...to perform the essential functions of [a] position.” 29 C.F.R. § 1630.2(0)(1){ii).

Plaintiff fails to demonstrate how a reduced schedule of four hours of work per day, three to five

days a week, would enable her to perform the essential functions of her job. This is especially vital

17
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 18 of 22

since at the time, Defendant was requiring all call center employees to sign up for “potentially 1-
4 hours” of overtime each week. ECF No. 56-7 at 2. According to a letter sent to Plaintiff, these
additional hours were implemented because Defendant was continuing to “struggle with meeting
[their] service levels across multiple products” and that “missing these service levels create[ed] a
poor experience for [their] Clients’ and increase[d] the potential for [the] company to be charged
penalties by [the] Distribution Partners.” /d. The reduced schedule requested by Plaintiff would
severely limit the number of weekly hours worked and Plaintiff does not offer evidence as to how
she would have been able to adequately perform her job. “An employer is not required to grant
even a reasonable accommodation unless it would enable the employee to perform ail of the
essential functions of her position.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 581
(4th Cir.201 5) (emphasis in original).

Further, Plaintiff cannot satisfy the fourth prong of a prima facie case because she lacks
evidence showing that Defendant refused to make reasonable accommodations for her disability.
On January 26, 2015 and August 4, 2015, Plaintiff's requests for FMLA leave were granted and
recertified, respectively. ECF No. 1 at 5 J 20, 21. However, Plaintiff argues that because her
schedule was never proactively reduced, Defendant failed to accommodate her request. |

Q: And given this approval, can you tell me how or why you believe
that First Data failed to accommodate this request for a reduced

schedule?

A: Because every day, I went in and checked my schedule and it
wasn't reduced. .

Q: Did you share that with anyone that you were still on the
_ schedule?

A: Dawn Rowe multiple times.

Q: And what did she say when you shared that with her?

18

 
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 19 of 22

A: I told her - - I don’t know what time it was I said to her, but she
told me while my physical therapy was goin’ on to just go ahead and
whenever I had to leave for physical therapy, to call Workforce
Management and they would...go in and schedule my physical
therapy. So she told me I was to call them when I left for physical
therapy and then call ‘em when I got back from physical therapy.

ECF No, 52-4 at 67. According to Plaintiff, during her intermittent leave period, she was permitted
days off and days of reduced hours when necessary. /d. at 69-70. Plaintiff argues however, that a
reduced schedule would have made it easier for her to schedule appointments.

Q: Okay. So-you - - your - - just so I understand it, your position is
that the company didn’t grant your request for time away from work
on an intermittent basis or reduced - - reduced basis because they
actually left you on the schedule?

A: My position is they never actually reduced my schedule, so I
can’t pick which days and which hours I actually wanna work and
just show up for those days and hours.

Q: But they did say if you need to be off because you have physical
therapy or because your condition’s flaring up, just call Workforce
Management and don’t come in.

A: No. Dawn told me to do that for the physical therapy. The
physical therapy was scheduled. J told her it was scheduled, J said,
I’ve already scheduled it. If you go ahead and get my schedule
reduced, I'll try to make it because if...you look at the approvals of
the [leave] management, time off and stuff, we’re supposed to
schedule doctor’s appointment and stuff outside of our normal work
hours, then you know, reduce it to four hours. There was no way I
could schedule it so that it didn’t interfere with work. Does that
make sense?

Q: I - - l understand what you’re testifying to.

A: Okay. Well, what I am trying to say to you. Because they did not
say, okay. You have Monday, Wednesday, and Friday’s off. That’s
your three days per week. Then I could’ve scheduled my going to
my doctor and said okay. I need my physical therapy for Monday,
Wednesday, and Friday. They never did that.

Q: But to be clear, they said if you needed to go to physical therapy,
you should just go. Call Workforce Management and go.

A: .,.Correct,

19
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 20 of 22

Q: All right. So whether you were on the schedule or not, nobody
said you couldn’t have that time?

A: Not for physical therapy correct.

id. Plaintiff believed that the terms of her FMLA leave only permitted her to schedule
appointments outside of work. However, according to documents sent to Plaintiff by Defendant’s .
Leave Management team, “employees on an intermittent leave of absence: must attempt to
schedule doctor’s appointments during non-work hours.” ECE No. 52-8 Ex. 8. (emphasis added).
The record lacks any evidence showing that Plaintiff was required to schedule appointments when
there was no conflict with work. She was able to leave during work to attend her physical therapy
sessions without a negative impact on her attendance. id, Additionally, she expressed that she was
able to secure appointments outside of work hours, “normally, the way they set up my - - I would
be at work, and then my physical therapy would happen in the afternoon or in the evening.” Id. at
66-67. Accordingly, the evidence demonstrates Defendant never prevented Plaintiff from
scheduling or attending her appointments during work hours nor did they prevent Plaintiff from
taking leave when her symptoms became unmanageable.

Plaintiff also maintains that the reduced schedule was to prevent her from sitting for eight
to ten hours to help her injury heal, in accordance with her doctor’s suggestion. id. at 70. Plaintiff's
argument that Defendant refused to accommodate this request again fails. Plaintiff stated that
because Defendant did not provide her with a modified schedule, “I [couldn’t] pick which days
and which hours I actually [wanted to] work and just show up for those days and hours.” Id. at 69.
However, this is contradicted by both Plaintiff’s own statements and record evidence.

In the paperwork approving Plaintiff's FMLA leave, Defendant acknowledges that “[t}he
health care provider has indicated that you may need time off to care for yourself, within the

following parameters: 4 hours per day, 3-5 days per week.” ECF No. 52-8. The evidence thus

20
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 21 of 22

shows that Defendant approved Plaintiff to take this time off as needed. Further, Plaintiff
acknowledged that she was able to take time off on days when the pain from sitting became
unbearable.

Q: Okay, so after you’d been approved for this leave, was there
‘every any day where you had worked four hours per day on the
schedule and you said, I - - I can’t work anymore so I’m gonna go
tell Dawn Rowe I’ve had enough. I’m gonna just - - I’m not - - I - -
I gotta go. Pursuant to my FMLA intermittent leave, I’m telling
Workforce Management I gotta go today and I’m - - I’m not
working?

A: Not four hours. I did leave one day. I just stood up and put on my
coat. She was across the room and she came walking towards. me -
and asked me if I was okay. And I said, no. I’m going home.

Q: And what did she say?

A: Nothin’.

Q. On any day where you were on the schedule, did you ever - - and
you felt like it’s just too uncomfortable to work today, you know, I
- - T really - - 1 - - I just can’t come in, did you ever call Dawn and

say, I can’t come in. I’m taking this as my - - under my approved
intermittent leave?

A: Well, February the 11th.
ECF No. 52-4 at 73-74. |

“An employer may reasonably accommodate an employee without providing the
exact accommodation that the, employee requested.” Reyazuddin v. Montgomery Cty., Maryland,
789 F.3d 407, 415 (4th Cir, 2015). Permitting Plaintiff to take time within the parameters of her
requested reduced schedule is an example of an alternative reasonable accommodation. Plaintiff
_ does not provide any examples of times when Defendant refused to let her leave work due to pain
or an appointment. Plaintiff essentially contends that because Defendant did not indicate in her
schedule that she was permitted to leave on an as-needed basis, that Defendant violated the ADA

and failed to accommodate her disability. This argument is without merit. The evidence indicates

21
Case 1:19-cv-02565-ADC Document 66 Filed 04/01/21 Page 22 of 22

that Defendant approved Plaintiff's request for intermittent leave twice, permitted her to leave
during work hours for physical therapy appointments, and never denied her the ability to leave on
days her pain became unmanageable. Accordingly, Defendant’s Motion for Summary Judgment
| is GRANTED.

C. Defendant’s Motion to Strike

In addition to its reply, Defendant filed a Motion to Strike certain Plaintiffs exhibits. ECF No.
62. Defendant points to Exhibits 1, 3, and 10-17—all filed as part of Plaintiff's Response in
Opposition (ECF No. 56)—as either contradictory, unauthenticated, hearsay, and/or irrelevant.
ECF No. 62-1 at 5. Even the broadest, most favorable reading of these exhibits, however, do not
sufficiently support Plaintiff's claims of discrimination or failure to accommodate. Because
Defendant has prevailed in its summary judgment motion without the Court considering Plaintiff's
questioned exhibits, the Court will DENY Defendant’s Motion to Strike as moot.

CONCLUSION
For the reasons set forth in this Memorandum Opinion, the Court finds that, in the light

most favorable to Plaintiff, there is insufficient evidence from which a jury could find in Plaintiff's
favor on her discrimination or failure to accommodate claims. Therefore, Defendant’s Motion for
Summary Judgment (ECF No. 52) is GRANTED. Defendant’s Motion to Strike (ECF No. 62) is

DENIED as moot. A separate order will follow.

Date: rf pul Zou pf
A. David Cépperthite

United States Magistrate Judge

  

22
